Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 contain the language “reverse helical section…  disposed in front of the support relative to the reverse helical direction”.  While this appears to be a bona fide attempt to address the previous rejection, this language is not detailed enough to have definite meaning.  Firstly, there is an issue of the direction “in front of” being tied to/relative to “the reverse direction”.  The reverse direction is a “helically extending” direction opposite to the helically extending direction of the helical section.  This direction has both a linear component along the axial line of a shaft and a rotational direction component rotating around the shaft.  This sort of direction makes understanding the meaning of a plain linear positional relationship such as ‘in front of’ difficult.
Secondly, even if it were interpreted according to the strictly linear component, the use of “relative to” does not indicate how the direction is related to the term ‘in front of’.  The language could be interpreted as ‘in front of when viewed along the reverse direction’, which could mean either side of the support; as ‘on a side of the support that is upstream in the reverse direction’; or as ‘on a side of the support that is downstream in the reverse direction’.  As such, the Office is unable to ascertain the metes and bounds of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima et al. (US Pub.2018/0231916).
Regarding claim 1, Matsushima et al. (US Pub.2018/0231916) teach a developing device (fig.3) comprising: a first transport member (fig.3&1, #66) and a second transport member (fig.3&1, #68) that are disposed, respectively, in a first transport path (fig.3, #72C) and a second transport path (fig.3, #72D) provided at an upper side and a lower side in a gravitational direction (fig.3, #66/#72C upper from #68/#72D) and that are configured to transport a developer so as to cause the developer to circulate between the first transport path and the second transport path (fig.2, see circulation arrows); an ejecting path (fig.1, from #72K to #72J) that is provided in the first transport path (fig.1, contiguous with #72C), wherein the ejecting path is disposed at the upper side in the gravitational direction and is configured to eject an excess developer (para.0042-0043); and a reverse helical section (fig.1, portion of #66D adjacent to indicator #72G and small reverse turn section above opening #72K) that is disposed in front of a support that supports the second transport member (fig.1, left step-shaped wall of housing #72 supports the leftmost ends of #66 and #68), the reverse helical section helically extending in a reverse direction relative to a helical section provided for circulating the developer (fig.1, ‘reverse direction’ is toward the left, opposite arrow D), and the reverse helical section being disposed in front of the support relative to the reverse direction (fig.1, at least the unlabeled reverse portion of #66D above #72K and most upstream, in the ejection transport direction, of #66D appears to be in front of the lower wall supporting #68, and all of #66D is in front of the upper portion of the step shaped wall that supports the ends of both #68 and #66), wherein the reverse helical section is disposed in the first transport path (fig.1, #66D and unlabeled reverse section are both in #72C), and wherein the reverse helical section is configured to transport the developer to the ejecting path (fig.1, See transport arrow under #66D section).
Regarding claim 2, Matsushima et al. (US Pub.2018/0231916) teach a developing device further comprising: a pressure applier that is provided above the reverse helical section in the gravitational direction (fig.1, surface of #72 above #66D), the pressure applier being configured to apply pressure to the developer transported in the reverse direction by the reverse helical section (fig.1: any structure that constricts space above/around a screw conveyor such as #66D will apply pressure to the developer that builds up).
Regarding claims 5 and 6, Matsushima et al. (US Pub.2018/0231916) teach a developing device further comprising: an auxiliary helical section that is provided between the support and the reverse helical section (fig.1 the first two turns of #66D closest to axial end of #66), the auxiliary helical section helically extending in a helical direction identical to that of the reverse helical section (fig.1, see #66D).
Regarding claim 18, Matsushima et al. (US Pub.2018/0231916) teach a developing device wherein the ejection path is configured to receive the excess developer via the second transport path (fig.1, developer G in path #72D is ejected into #72J via being pushed by #68D up into, and then delivered along by #66D, path #72G).
Regarding claim 19, Matsushima et al. (US Pub.2018/0231916) teach a developing device wherein the ejection path is provided in front of the support, relative to the reverse direction (fig.1, portion of path #72G is in front of the location of the wall supporting the end of #68 above #68D, alternately, also in front of the upper portion of the same wall which supports #66).
Regarding claim 20, Matsushima et al. (US Pub.2018/0231916) teach an image forming apparatus (fig.4) comprising: a developing device (fig.3); and a developer bearing member configured to retain a developer developed by the developing device (fig.3, #60), wherein the developing device includes: a first transport member (fig.3&1, #66) and a second transport member (fig.3&1, #68) that are disposed, respectively, in a first transport path (fig.3, #72C) and a second transport path (fig.3, #72D) provided at an upper side and a lower side in a gravitational direction (fig.3, #66/#72C upper from #68/#72D) and that are configured to transport the developer so as to cause the developer to circulate between the first transport path and the second transport path (fig.2, see circulation arrows); an ejecting path (fig.1, from #72K to #72J) that is provided in the first transport path, wherein the ejecting path is disposed at the upper side in the gravitational direction (fig.1, contiguous with #72C) and is configured to eject an excess developer (para.0042-0043); and a reverse helical section (fig.1, portion of #66D adjacent to indicator #72G and small reverse turn section above opening #72K) that is disposed in front of a support that supports the second transport member (fig.1, left step-shaped wall of housing #72 supports the leftmost ends of #66 and #68), the reverse helical section helically extending in a reverse direction relative to a helical section provided for circulating the developer (fig.1, ‘reverse direction’ is toward the left, opposite arrow D), and the reverse helical section being disposed in front of the support relative to the reverse direction (fig.1, at least the unlabeled reverse portion of #66D above #72K and most upstream, in the ejection transport direction, of #66D appears to be in front of the lower wall supporting #68, and all of #66D is in front of the upper portion of the step shaped wall that supports the ends of both #68 and #66), wherein the reverse helical section is disposed in the first transport path (fig.1, #66D and unlabeled reverse section are both in #72C), and wherein the reverse helical section is configured to transport the developer to the ejecting path (fig.1, See transport arrow under #66D section).

Claims 1, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al. (US Pub.2012/0189349).
Regarding claim 1, Okuno et al. (US Pub.2012/0189349) teach a developing device (fig.2) comprising: a first transport member (fig.2&3, #210) and a second transport member (fig.2&3, #211) that are disposed, respectively, in a first transport path (fig.3, #304) and a second transport path (fig.3, #303) provided at an upper side and a lower side in a gravitational direction (fig.2, #210 upper from #211) and that are configured to transport a developer so as to cause the developer to circulate between the first transport path and the second transport path (fig.3, see circulation arrows); an ejecting path (fig.3, #309from #306 to #308) that is provided in the first transport path (see fig.3, contiguous with #304), wherein the ejecting path is disposed at the upper side in the gravitational direction and is configured to eject an excess developer (para.0050); and a reverse helical section (fig.3, #307) that is disposed in front of a support that supports the second transport member (fig.3, #307 in front of right hand wall of #301 that supports #211), the reverse helical section helically extending in a reverse direction relative to a helical section provided for circulating the developer (fig.3, ‘reverse direction’ is toward the left, opposite arrow H), and the reverse helical section being disposed in front of the support relative to the reverse direction (fig.3, #307 in front of, downstream of in the reverse direction, the right hand wall of #301 that supports #211), wherein the reverse helical section is disposed in the first transport path (fig.3, #307 is in #304), and wherein the reverse helical section is configured to transport the developer to the ejecting path (fig.3, #307 is part of #309).
Regarding claim 18, Okuno et al. (US Pub.2012/0189349) teach a developing device wherein the ejection path is configured to receive the excess developer via the second transport path (fig.3, developer in path #303 is transferred into #304 and then to #308 via #300).
Regarding claim 19, Okuno et al. (US Pub.2012/0189349) teach a developing device wherein the ejection path is provided in front of the support, relative to the reverse direction (fig.3, #308 is in front of the right wall of #301 supporting the end of #211).
Regarding claim 20, Okuno et al. (US Pub.2012/0189349) teach an image forming apparatus (fig.1) comprising: a developing device (fig.2); and a developer bearing member configured to retain a developer developed by the developing device (fig.2, #206), wherein the developing device includes: a first transport member (fig.2&3, #210) and a second transport member (fig.2&3, #211) that are disposed, respectively, in a first transport path (fig.3, #304) and a second transport path (fig.3, #303) provided at an upper side and a lower side in a gravitational direction (fig.2, #210 upper from #211) and that are configured to transport a developer so as to cause the developer to circulate between the first transport path and the second transport path (fig.3, see circulation arrows); an ejecting path (fig.3, #309from #306 to #308) that is provided in the first transport path (see fig.3, contiguous with #304), wherein the ejecting path is disposed at the upper side in the gravitational direction and is configured to eject an excess developer (para.0050); and a reverse helical section (fig.3, #307) that is disposed in front of a support that supports the second transport member (fig.3, #307 in front of right hand wall of #301 that supports #211), the reverse helical section helically extending in a reverse direction relative to a helical section provided for circulating the developer (fig.3, ‘reverse direction’ is toward the left, opposite arrow H), and the reverse helical section being disposed in front of the support relative to the reverse direction (fig.3, #307 in front of, downstream of in the reverse direction, the right hand wall of #301 that supports #211), wherein the reverse helical section is disposed in the first transport path (fig.3, #307 is in #304), and wherein the reverse helical section is configured to transport the developer to the ejecting path (fig.3, #307 is part of #309).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 7-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (US Pub.2018/0231916) in view of Suenami (US Pub.2017/0068185).
Matsushima et al. (US Pub.2018/0231916) teach all of the limitations of claims 1 and 2, upon which claims 3 and 4, depend.
Regarding claims 7 and 8, Matsushima et al. (US Pub.2018/0231916) teach a developing device further comprising: an auxiliary helical section that is provided between the support and the reverse helical section (fig.1, the first two turns of #66D closest to axial end of #66), the auxiliary helical section helically extending in a helical direction identical to that of the reverse helical section (fig.1, see #66D).
However, Matsushima et al. (US Pub.2018/0231916) fail to teach the reverse helical section having a diameter smaller than that of the helical section.
Regarding claims 3 and 4, Suenami (US Pub.2017/0068185) teaches a developing device with a transport member (fig.2, #2 with #44) provided with a reverse helical section (fig.4&5, #52a-#52c) in a discharge path (fig.4&5, from #22f to #22h), wherein the reverse helical section has a diameter smaller than that of the helical section (fig.4&5, #52a&#52b in relation to #44a; para.0053).
Regarding claims 9-12, Suenami (US Pub.2017/0068185) teaches a developing device with a transport member (fig.2, #2 with #44) provided with a reverse helical section (fig.4&5, #52a-#52c) in a discharge path (fig.4&5, from #22f to #22h), wherein the all portions of the helical section has a diameter smaller than that of the helical section (fig.4&5, #52a-#52c in relation to #44a; para.0053).
Regarding claim 17, Suenami (US Pub.2017/0068185) teaches a developing device further comprising: an extended roof section that is provided above the auxiliary helical section in the gravitational direction (fig.4&5, see top surface of #22 above #22h), the extended roof section having a lower surface located lower than a step in the gravitational direction and being extended from the step (fig.4&5, part of #22 above #22h lower than part above #52 with a step).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the reverse helical portion of Matsushima et al. (US Pub.2018/0231916) to have a smaller diameter and a lower extension portion after a step as in Suenami (US Pub.2017/0068185) in order to suppress fluctuation of the developer in the transition region and thus stably regulate the discharge of the developer (para.0056)
Regarding claims 9-10, upon combination, since the entirety of the reverse helical portion has a smaller diameter, the auxiliary helical section will also have the smaller diameter.

Allowable Subject Matter
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the auxiliary helical section has a diameter smaller than that of the reverse helical section” in combination with the remaining claim elements as set forth in claims 13-16.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 6, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the applicant may be correct that the reverse turns of #68D are not disposed in the first transportation path, #72C, the applicant is incorrect about the reference failing to teach or suggest a reverse helical section in the first transport path, as seen above.  Additionally, to further explain the rejection above, though not specifically argued, the applicant included the claim limitations “the reverse helical section being disposed in front of the support relative to the reverse direction” (with ‘the support’ being defined as supporting the second transport member).  The cartridge housing #72 supports both #66 and #68 and has an irregularly shaped ‘left’ wall (as seen in fig.1) that supports the left ends of both.  This claim language can be interpreted both narrowly (in front of the plane at which the end of #68 is supported) or broadly (in front of the physical structure, frame 72 generally), but the Office has determined that both interpretations can be met by Matsushima et al. (US Pub.2018/0231916), citing either some or all of the reverse transport section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US Pub.2022/0373931) is cited as close, related art that does not constitute prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LKR/
12/11/2022

/Arlene Heredia/           Primary Examiner, Art Unit 2852